DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 4, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (2010/0108168) in view of Yoshihara (2007/0102052).   The reference to Ota in the PCT lists such as a 102 reference with regards to claims 1-4, however it is unclear whether the portion shown for the lower portion of 3 which has opening 4 in it actually depicts threads although it is drawn in the manner of other prior art references which show the same depiction and that such is a threaded section, therefore it is believed that this portion is intended to show a threaded portion, but if it is further argued that this does not in fact depict a threaded portion see the rejection under 35 USC 103 below with a teaching reference that it is known for accumulators such as these that the lower portion extending from the bottom plate is threaded.  The reference to Ota discloses the recited accumulator (title) comprising a pressure vessel near 1 (formed by wall 2,5 in fig 1, and end 3) and a partition portion 11 (seen to be formed of a bellows; [0070-0072] covers the previous structure and the following structure) separating an interior space of the pressure vessel into a liquid chamber 14 and a gas chamber 13 so that a volume ratio between the liquid chamber and the gas chamber in the pressure vessel is variable ([0080] discusses the movement of the cap 12 of the bellows moving in a manner that the liquid pressure and the gas pressure balance which would result in a variable chamber), wherein the pressure vessel includes a first section 3 (see fig 1) including a thread portion for fastening the accumulator to a support member (the bottom section extending downward at 4 is shown in the figure to have an irregular outer surface which as normally known in the art depicts threads, but as set forth above if this is not considered to teach a threaded portion see the rejection below with a reference that teaches this structure of the accumulator is provided with threads to connect to a support, such as a pipe portion which would support it [0071] describes connecting at least to a pipe) and a second section 5 joined to the first section (the joint is shown in fig 1 between 5 and 3 to be a darkened triangular area which depicts the weld forming the joint; [0071-0073] discuss welded joints and is depicted as the same dark triangular shape for connecting section 17 to 3 which is discussed in [0073] to be a weld as well thereby .  
 It is not clear that Ota positively sets forth threads as discussed above, and that the second section is formed as a single piece including the tool engagement portion.
The reference to Yoshihara is disclosed in the PCT and if further description is needed of this reference please see the PCT.   It is pointed out that the feature "mating portions" can be broadly interpreted. A portion which somehow connects mechanically the first and second portion can therefore be considered as "mating portion".   The reference to Yoshihara discloses the recited accumulator (Fig. 1; title) comprising a pressure vessel 2 (see fig 1) and a partition portion 6,7 separating an interior space of the pressure vessel into a liquid chamber 9 and a gas chamber 8 so that a volume ratio between the liquid chamber and the gas chamber in the pressure vessel is variable [0041-42], wherein the pressure vessel includes a first section 13,3 including a thread portion 12 [0040] for fastening the accumulator to a support member (the 


 With respect to claim 9, Ota appears to show in the embodiment of fig 6 that it is known that the stopper 7 can form the outermost surface of the accumulator, and therefore teaches this feature as well, and upon modification to teach forming the tool engagement portion as a single piece would lead to the same situation where the stopper forms the outermost surface of the accumulator.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Yoshihara as applied to claims 1, 3, 4, and 8-11 above, and further in view of Zahid (4274446).   The reference to Ota as modified discloses all of the recited structure above with the exception of forming the tool engagement portion as recessed from the bottom plate in a direction toward the gas chamber.  
The reference to Zahid discloses the recited accumulator (title) comprising a pressure vessel 10 (col 2, lines 36-64 disclose the previous and following structures), and a partition portion 18 (fig 2) separating an interior space of the pressure vessel into a liquid chamber 22 (such as oil, see col 2, lines 36-64) and a gas chamber 21 so that a volume ratio between the liquid chamber and the gas chamber in the pressure vessel is variable (col 1, lines 11-17 discuss accumulators with bladders with gas and oil chambers are separated by an expansible bladder which would mean the volume of the chambers will 
The reference to Zahid discloses the recited structure as set forth above, including forming tool engagement portions 26 as recessed (see figs 1 and 2) that extend in the direction of the gas chamber 21 in the second section 19 which is a single piece and opposite to the threaded portion 17, and allows for turning of the accumulator with a tool or wrench.  It would have been obvious to one skilled in the art to modify the second section of Ota as modified by providing additional tool engagement portions which can be formed as recessed from the bottom plate of the second portion and extending toward the gas chamber as suggested by Zahid where such is an alternate form of tool engagement portion provided to allow for turning of structure of an accumulator to thread portions together as suggested by Zahid, and where such allow tool engagement as well and would thereby provide for use of other types of tools as well to turn the accumulator to allow the user to be able to use other tools if one tool is not .  

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. With respect to the arguments directed to the rejections under 35 USC 102, such are found persuasive and the rejections have been dropped, however, the references are still considered to teach the recited structure as now amended as set forth above.  The only argument directed at the Ota reference is that it teaches a multiple piece or separate tool engagement portion from the bottom plate in figure 1, thus not meeting the new claim language that the tool engagement portion is a single piece with the second section, however, the embodiment of figure 6 of Ota appears to show a structure formed as a single piece with the bottom plate in this embodiment thereby suggesting it was at least known that this could occur, but as further taught by Yoshihara it is known in the art that the tool engagement portion can actually be formed as a single piece with the bottom plate portion, and Ota already teaches an embodiment where the bottom plate and cylindrical portion forming the second section can be all formed as a single piece as seen in figure 1, and upon modification as per the teachings of Yoshihara and as suggested by what is shown in figure 6 of Ota that this would be known in the art to form the tool engagement portion as a single piece with the bottom plate as well which when modifying figure 1 of Ota to make the tool engagement a single piece with the bottom plate would lead to the structure of claim 1 as argued is not taught by Ota, but in fact is taught by Ota in light of Yoshihara and the fig 6 of Ota.  There are no other arguments presented with respect to the other claims other than they depend from claim 1, and since there are no arguments presented these claim limitations are still taught by the prior art as set forth above, including the new limitations which also have no specific arguments presented other than their dependence on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Arikawa, Nakaoka, Weber, Mohr, and Yamamoto disclosing state of the art accumulators, some of which teach plugs, and some teach single piece constructions and tool engagement portions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH